Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000439
                                                         14-JUN-2016
                                                         07:59 AM


                           SCPW-16-0000439

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 NELSON WAIKIKI, JR., Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                        (CR. NO. 13-1-0428)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Nelson Waikiki Jr.’s
“Petition for Habeas Corpus,” filed on May 31, 2016, the
documents attached thereto and submitted in support thereof, and
the record, it appears that petitioner has alternative means to
seek the requested relief and presents no special reason for this
court to invoke its jurisdiction at this time.     See Oili v.
Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976) (the supreme
court “will not exercise its original jurisdiction in habeas
corpus proceedings when relief is available in a lower court and
no special reason exists for invoking its jurisdiction”).
Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
habeas corpus is denied.
          IT IS HEREBY FURTHER ORDERED that the appellate clerks’
office shall file the petition for writ of habeas corpus without
payment of the filing fee.
          DATED: Honolulu, Hawai#i, June 14, 2016.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                2